DETAILED ACTION
Response to Amendment
35 U.S.C. 101 rejections are maintained. 
Art rejections are withdrawn. 
Notice to Applicant
Claims 1-3, 5-8, 10-20, 22-25, 35, and 60-71 are pending.  
Assignment Data: The University of Chicago, NIH, DHHS, and US Government. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-8, 10-20, 23-25, 35, and 61-66, and 68-71 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-3, 5-8, 10-20, 22-25, 35, and 60-71are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.  
The limitations of the independent claims of receiving measurements, assigning a score, weighting the score, calculating an aggregate score, comparing the score to a threshold, and sending a notification, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim elements 
Moreover, the step of performing a calculation is additionally in the bucket of mathematical relationships. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the listed steps, though a processor is not even recited for the receiving, comparing, and sending limitations. The processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, assigning, and calculating data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. To address the newly added limitation that the regression coefficients are generated based on person-time multinomial logistic regression, this 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the listed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Turning to the dependent claims, claims 2, 3, 6, 7, 8, 10, 12 13, 14, 15, 16, 17, 18, 20, 23, 24, 25, 63, and 64 recite only variables used in the calculating step or time periods of the calculating step. Claims 9, 11, 26, 61, 62, 66, and 68-71 recite further steps that can be performed without a computer. Please see further the Response to Arguments below for a more detailed explanation of why transmitting a notification is insignificant extrasolution activity and does not provide either a practical application or significantly more.  
Claims 5, 22, 60, and 67 are integrated into a practical application, and not subject to this 35 U.S.C. 101 rejection.  
Allowable Subject Matter
The claims as amended overcome the art of record for the reasons discussed in the response to arguments below. 
Response to Arguments
35 U.S.C. 101 Rejections:
Applicant’s arguments are fully considered, but are deemed unpersuasive. As discussed in the rejection above, to address the newly added limitation that the regression coefficients are generated based on person-time multinomial logistic regression, this too is not a practical application because there are no specifics about how the multinomial logistic regression is used. The claim merely recites that the weights are ‘based on’ such regression. This is insufficient to show a practical application. The Specification even provides an example, in paragraph 18, where this is simply calculating by separating time into discrete periods. This can be done mentally.  
Art Rejections:
Applicant’s arguments are fully considered, specifically in light of the Affidavit filed on 3/12/2021, and are deemed persuasive. Specifically, Applicant argues in the Affidavit that the use of diastolic blood pressure as a feature in a risk assessment for cardiac arrest is not known as a marker for cardiac arrest. The Examiner has independently verified these assertions and uses for support the following references, included on the 892 form: 
1. Lichtenstein, from 1985, discloses that the findings of using systolic and diastolic blood pressures as predictors of coronary heart disease show that clinicians should pay more attention to systolic levels. 
2. Haider, from 2003, discloses that systolic pressure conferred greater risk than diastolic pressure. 
3. Lee, from 2020, discloses a study of cardiovascular risk of isolated systolic or diastolic hypertension in young adults, showing that little is known about isolated diastolic hypertension on cardiovascular risk. 
4. Townley, from 2019, discloses that “decades of research have indicated that high systolic blood pressure is more likely than diastolic pressure to predict heart diseases, but now a new study finds that both numbers have strong associations with heart attack risk. 
The last two studies verify the assertions put forth in the Affidavit. Prior to 2019, it simply was not accepted that diastolic blood pressure is important in assessing heart attack risk. The claims use only diastolic blood pressure, which is novel. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687